Read, C. J.
This is a motion to quash a writ of error upon the ground of the Statute of 9 & 10 Will. III. But the proceedings *21are not to be considered under that Statute. The form of the rule of reference, exclusive of the forms prescribed by the Statute which have not been observed, is proof of this.
The Statute is generally declarative of the common law but contains some new provisions. Awards at common law are in suits referred, which had previously depended in court. The provisions of the Statute do not extend to cases not referred according to the forms it directs. Judgment is not to be given under the Statute; by this agreement it is. And error lies in all cases where judgment is given by an inferior court.
The practice of references by amicable actions is much abused. If a case be referred not within the Act of Assembly, it is not entitled to the remedy of it, such as ejectment, trespass, etc. These are at common law. Amicable actions by long course of practice are to be considered as within the Act. They are attended by judgment and execution, and therefore are subject to a writ of error.
Rule discharged.